ROGER and LESLIE SILTON TEAGARDEN, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Teagarden v. CommissionerDocket No. 11708-89United States Tax Court1994 U.S. Tax Ct. LEXIS 86; March 8, 1994, Entered MONIQUE YINGLING, Counsel for Petitioner, Tax Court No. YM0033, 888 17th St., N.W., Washington, D.C. 20006, Telephone: (202) 298-8660. MARGARET C. TINAGERO, District Counsel - IRS, Tax Court No. TM0113, 950 Hampshire Road, East Pavilion, Thousand Oaks, CA 91361, Telephone: (805) 371-6700.  Mary Ann Cohen, Judge.  Mary Ann CohenDECISIONPursuant to the agreement of the parties in the above-entitled case, it is ORDERED AND DECIDED: That there are deficiencies in income tax due from the petitioners for the taxable years 1985 and 1986 in the amounts of $ 786 and $ 465, respectively. Mary Ann CohenJudge. Entered: MAR 8 1994 * * * * It is hereby stipulated that the Court may enter the foregoing decision in the above-entitled case. It is further stipulated that, effective upon the entry of this decision by the Court, petitioners*87  waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiencies (plus statutory interest) until the decision of the Tax Court becomes final. DAVID L. JORDAN, Acting Chief Counsel, Internal Revenue Service